 1   Scottlynn J Hubbard, SBN 212970
 2   Disabled Advocacy Group, APLC
     12 Williamsburg Lane
 3   Chico, California 95926
 4   Telephone: (530) 895-3252
     Facsimile: (530) 894-8244
 5
 6   Attorney for Plaintiff Arretta Tyler
 7
 8
 9
10                        THE UNITED STATES DISTRICT COURT
11                 FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   Arretta Tyler,                                ) Case No. 2:19-cv-00651-KJM-AC
                                                   )
14                                                 )
             Plaintiff,                            )
15                                                 ) Stipulation to Amend Complaint
                                                   )
16
             v.                                    )
                                                   )
17                                                 )
     Valley MRI and Radiology, Inc.,;              )
18   Sonoma Federal, LLC,                          )
                                                   )
19                                                 )
            Defendants.                            )
20
21
22
23
24
25
26
27
28
     Tyler v. Valley MRI and Radiology, Inc., et al.                    Case No. 2:19-cv-00651-KJM-AC
                                         Stipulation to Amend Complaint
                                                  -1-
 1
            The hereby parties stipulate that Plaintiff may amend her complaint to
 2
     add her husband, Richard Tyler, as a plaintiff; a copy of her proposed
 3
     amended complaint is attached hereto as Exhibit A.
 4
 5
 6   Dated: June 24, 2019                    DISABLED ADVOCACY GROUP, APLC
 7
 8                                           /s/ Scottlynn J Hubbard
                                             SCOTTLYNN J HUBBARD
 9
                                             Attorney for Plaintiff Arretta Tyler
10
11
     Dated: July 2, 2019                     BORTON PETRINI, LLP
12
13
                                             /s/ Sarah A. Ornelas
14                                           SARAH ORNELAS
15                                           Attorneys for Defendants Valley MRI and
                                             Radiology, Inc. and Sonoma Federal, LLC
16
17
                                               ORDER
18
             Good cause having been shown, Plaintiff shall file her proposed
19
     amended complaint within seven (7) days. Defendants’ answer, should they
20
     choose to file one, shall be filed within seven (7) days of Plaintiff’s filing.
21
22   DATED: July 15, 2019.
23
24                                               UNITED STATES DISTRICT JUDGE

25
26
27
28
     Tyler v. Valley MRI and Radiology, Inc., et al.                    Case No. 2:19-cv-00651-KJM-AC
                                         Stipulation to Amend Complaint
                                                  -2-
